DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 4, 8-10, 12, 16-18 and 20 are is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Campbell et al. (US 2007/0034381, hereafter Campbell).
With regards to claims 1-2, 4, 8, Campbell discloses a system (figs. 1-4), comprising: an orienting sub (10), comprising: a hub retainer (14) defining opposing first (figs. 3-4; (38); right end of (14)) and second (figs. 3-4; (40); left end of (14)) end portions, a first sleeve (12) extending around the hub retainer (14) at the first end portion (figs. 3-4; (38); right end of (14)), and a second sleeve (16) connected to the hub retainer (14) at the first end portion to hold the first sleeve (12) on the hub retainer (14), a first downhole tool connected (90) to the first sleeve (12), and a second downhole tool (92) connected to the hub retainer (14) at the second end portion (figs. 3-4; (40); left end of (14)), wherein the system (figs. 1-4) is actuable between: a first  configuration (until alignment features (100a, 100b, 102a, 102b) mate), in which relative rotation between the first sleeve (12) and the hub retainer (14), and thus between the first downhole tool (90) and the second downhole tool (92), is permitted (para 33), and a second configuration (after alignment features (100a, 100b, 102a, 102b) have mated), in which relative rotation between the first sleeve (12) and the hub retainer (14), and thus between the first downhole tool (90) and the second downhole tool (92), is prevented, or at least resisted (para 33; figs. 1-4); wherein the first sleeve (12) includes an enlarged-diameter portion (28) extending between the first downhole tool (90) and the second downhole tool (92), and wherein the first (90) and second (92) downhole tools are spaced apart from each other by at least an axial length (figs. 3-4) of the enlarged-diameter portion (28); wherein the hub retainer (14) includes an external collar (46) extending between (figs. 3-4) the first downhole tool (90) and the second downhole tool (92), and wherein the first (90) and second (92) downhole tools are spaced apart from each other by at least an axial length (figs. 3-4) of the external collar (46); wherein the first downhole tool (90) is or includes a first perforating gun (para 28), wherein the second downhole tool (92) is or includes a second perforating gun (para 28), or wherein the first downhole tool (90) is or includes the first perforating gun (para 28) and the second downhole too! (92) is or includes the second perforating gun (para 28).
With regards to claims 9-10, 12 and 16, Campbell discloses a method, comprising: rotating (para 33), while an orienting sub (10) connecting a first downhole tool (90) to a second downhole tool (92) is in a first configuration (until alignment features (100a, 100b, 102a, 102b) mate) in which relative rotation between the first downhole tool (90) and the second downhole tool (92) is permitted (para 33), the first downhole tool (90) relative to the second downhole tool (92), or vice versa (para 33), wherein the orienting sub (10) comprises: a hub retainer (14) defining opposing first (figs. 3-4; (38); right end of (14)) and second end (figs. 3-4; (40); left end of (14)) portions, a first sleeve (12) extending around the hub retainer (14) at the first end portion (figs. 3-4; (38); right end of (14)), and a second sleeve (16) connected to the hub retainer (14) at the first end portion (figs. 3-4; (38); right end of (14)) to hold the first sleeve (12) on the hub retainer (14), wherein the first downhole tool (90) is connected to the first sleeve (12), wherein the second downhole tool (92) is connected to the second end portion(figs. 3-4; (40); left end of (14)) of the hub retainer (14), and wherein in the first configuration (until alignment features (100a, 100b, 102a,102b) mate), relative rotation between the first sleeve (12) and the hub retainer (14) is permitted ([0033}) to thereby permit the relative rotation between the first downhole tool (90) and the second downhole tool (92), and actuating the orienting sub (10) from the first configuration (until alignment features (100a, 100b, 102a, 102b) mate) to a second configuration (after alignment features (100a, 100b, 102a, 102b) have mated) in which relative rotation between the first sleeve (12) and the hub retainer (14), and thus between the first downhole tool (90) and the second downhole tool (920, is prevented, or at least resisted (para 33); figs. 1-4); wherein the first sleeve (12) includes an enlarged-diameter portion (28) extending between (figs. 3-4) the first downhole tool (90) and the second downhole tool (92), and wherein the first (90) and second (92) downhole tools are spaced apart from each other by at least an axial length (figs. 3-4) of the enlarged-diameter portion (28); wherein the hub retainer (14) includes an external collar (46) extending between (figs. 3-4) the first downhole tool (90) and the second downhole tool (92), and wherein the first and second downhole tools (90, 92) are spaced apart from each other by at least an axial length (figs. 3-4) of the external collar (46); wherein the first downhole tool (90) is or includes a first perforating gun (para 28), wherein the second downhole tool (92) is or includes a second perforating gun (para 28), or wherein the first downhole tool (90) is or includes the first perforating gun (para 28) and the second downhole tool (92) is or includes the second perforating gun (para 28).
With regards to claims 17, 18 and 20, Campbell discloses an apparatus (10) adapted to connect a first downhole tool (92) to a second downhole tool (90), the apparatus (10) comprising: a hub retainer (14) defining a first end portion ((40); figs. 3-4; left end of (14)), to which the first downhole too! (92) is connectable, and an opposing second end portion ((38); figs. 3-4; right end of (14)), a first sleeve (12), to which the second downhole tool (90) is connectable, which first sleeve (12) is adapted to extend around (fig. 4) the hub retainer (14) at the second end portion ((38); figs. 3-4; right end of (14)), and a second sleeve (16) adapted to be connected to the hub retainer (14) at the second end portion ((38); figs. 3-4; right end of (14)) to hold the first sleeve (12) on the hub retainer (14), wherein, when the first sleeve (12) extends around the hub retainer (14) at the second end portion ((38); figs. 3-4; right end of (14)) and the second sleeve (16) is connected to the hub retainer (14) at the second end portion ((38); figs. 3-4; right end of (14)) to hold the first sleeve (12) on the hub retainer (14), the apparatus (10) is actuable between: a first configuration (until alignment features (100a, 100b, 102a, 102b) mate), in which relative rotation between the first sleeve (12) and the hub retainer (14) is permitted (para 33), and a second configuration (after alignment features (100a, 100b, 102a, 102b) have mated), in which relative rotation between the first sleeve (12) and the hub retainer (14) is prevented, or at least resisted (para 33); figs. 1-4); wherein the first sleeve (12) includes an enlarged-diameter portion (28) adapted to extend between the first downhole tool (92) and the second downhole tool (90) to thereby space apart the first downhole tool (92) from the second downhole tool (90) by at least an axial length (figs. 3-4) of the enlarged-diameter portion (28) when the apparatus (10) connects (fig. 4) the first downhole tool (92) to the second downhole tool (90); wherein the hub retainer (14) includes an external collar (46) adapted to extend between the first downhole too! (92) and the second downhole tool (90) to thereby space apart (figs. 1-4) the first downhole tool (92) from the second downhole too! (90) by at least an axial length (figs. 3-4) of the external collar (46) when the apparatus (10) connects (fig. 4) the first downhole tool (92) to the second downhole tool (90).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 5 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Campbell in view of Lands, Jr. (US 3923105, hereafter Lands).
With regards to claims 5 and 13, Campbell shows all the limitation of the present invention except, it does not disclose the orienting sub further comprises an electric conductor assembly extending within the internal passageway of the hub retainer, and that the first and second downhole tools comprise first and second electric conductors, respectively, in contact with the electric conductor assembly to establish electrical communication between the first downhole tool and the second downhole tool.
Lands discloses a similar system (figs. 1-2) that includes a coupling sub (25) between first and second downhole tools (18, 19), wherein the sub (25) has an internal passageway (32, 37, 37) and an electric conductor assembly (not shown; col. 4, lines 8-26) extending within the internal passageway (32, 37, 38) of the sub (25), and the first and second downhole tools (18, 19) comprise first and second electric conductors (detonators, not shown; col. 4, last four lines through col. 5, first 4 lines), respectively, in contact with the electric conductor assembly (not shown; col. 4, lines 8-26) to establish electrical communication (col. 4, lines 8-26) between the first downhole tool (18) and the second downhole tool (19). Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the system of Campbell by providing an electric conductor assembly extending within the internal passageway of the hub retainer, wherein the first and second downhole tools comprise first and second electric conductors, respectively, in contact with the electric conductor assembly to establish electrical communication between the first downhole tool and the second downhole tool, as taught by Lands, for the purpose of making the orienting sub usable with perforator guns, by providing the required electrical connection between first and second perforator guns.
Claims 7, 15 and 21is/are rejected under 35 U.S.C. 103 as being unpatentable over Campbell in view of the British document to Schlumberger Holdings (GB 2428708, hereafter Schlumberger).
With regards to claims 7, 15 and 21, Campbell shows all the limitation of the present invention except, that the orienting sub further comprises a seal that sealingly engages the first sleeve and the hub retainer while permitting the relative rotation between the first sleeve and the hub retainer in the first configuration.
Schlumberger discloses a similar apparatus (30) that includes, inter alia, a hub retainer (44), a first sleeve (46) and a second sleeve (72), wherein a seal ((66); para 18, last three lines) is adapted to sealingly engage the first sleeve (46) and the hub retainer (44) while permitting the relative rotation between the first sleeve (46) and the hub retainer (44). It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the apparatus of Campbell by providing a seal that sealingly engages the first sleeve and the hub retainer while permitting the relative rotation between the first sleeve and the hub retainer in the first configuration, as taught by Schlumberger, for the purpose of preventing fluid from traveling within and fouling the operation of the apparatus.
Allowable Subject Matter
Claims 3, 6, 11, 14 and 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The prior art cited all show similar features to those of the claimed invention.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL P STEPHENSON whose telephone number is (571)272-7035. The examiner can normally be reached M-F 10am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Fuller can be reached on (571) 272-6300. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DANIEL P STEPHENSON/Primary Examiner, Art Unit 3676